UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

LISA SAINSBURY,
Plaintifef, DECISION & ORDER
18-cv-0513-JUWF
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Lisa Sainsbury (“plaintiff” or “Sainsbury”) brings this
action pursuant to 42 U.S.C. §§ 405(g), 1383(c) of the Social

Security Act seeking review of the final decision of the

Commissioner of Social Security (“the Commissioner”) denying her
application for supplemental security income (“SST”) and
disability insurance benefits (“DIB”). See Compl. (Docket # 1).

Presently before the Court are competing motions for judgment on
the pleadings pursuant to Fed. R. Civ. P. 12(c). Docket ## 11,
14, For the reasons that follow, plaintiff’s motion for judgment
on the pleadings (Docket # 11) is granted and the Commissioner's
motion for judgment on the pleadings (Docket # 14) is denied.

Procedural History and Factual Background

 

Plaintiff filed her applications for DIB on April 23, 2014,
and for SSI on May 5, 2014, alleging disability beginning March
15, 2014. See AR at 193-200. Plaintiff, her attorney, and a
vocational expert appeared before the Administrative Law Judge

(“ALJ”) Benjamin Chaykin on August 15, 2016 for an administrative

f+
hearing. AR at 38-84. The ALJ issued an unfavorable decision on
September 21, 2016. AR at 15-25. Plaintiff timely filed a request
for review by the Appeals Council. The Appeals Council denied
plaintiff's request for review on March 5, 2018, making the ALJ’S
decision the final decision of the Commissioner. AR at 1-7.
Plaintiff then commenced this appeal.?

Discussion

Plaintiff’s Residual Functional Capacity: Plaintiff, a 36-

 

year-old woman at the time of her hearing, alleged disability for
bipolar disorder, depression, anxiety, and chronic headaches. See
AR at 87-88. She also had subjective complaints of neck pain
stemming from an August 2013 accident in which she fell off her
bike when the back tire was struck by a car. AR at 43, 310.
Plaintiff underwent cervical fusion surgery in January 2016. AR
at 515. The ALJ determined that plaintiff’s ‘migraines,
degenerative disc diseases (cervical spine, s/p fusion surgery),
affective, and anxiety disorder” were severe impairments. AR at
18. The ALJ found that plaintiff can perform light work except

she can only occasionally stoop, crouch, kneel, balance, and crawl;

 

2 For purposes of this Decision and Order, the Court assumes the parties’
familiarity with the medical evidence, the ALJ's decision, and the standard of
review, which requires that the Commissioner’s decision be supported by

substantial evidence. See Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir.
2007) (so long as a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner's decision, and “the
Commissioner applied the correct legal standard, " the Commissioner's

determination should not be disturbed), cert. denied, 551 U.S. 1132 (2007).
must avoid exposure to dangerous machinery or unprotected heights;
and is “limited to performing simple tasks, but not at a production
rate pace or strict quota, in a static work environment, with few
changes in the work setting.” AR at 20.

The ALJ’s Duty to Develop the Record: There are certain legal

 

principles and analytical standards that this Court is required to
apply in reviewing the decision of the ALJ. One of them is making
sure the ALJ met his obligation to adequately develop the medical
record to ensure fair consideration of the disability claim.
Plaintiff here contends that the ALJ erred in making his decision
finding her not disabled because he failed to develop the record
to obtain treatment notes from plaintiff's treating doctors. I
agree.

An ALJ ig required to develop a claimant’s complete medical
history.

Social Security proceedings are inquisitorial
rather than adversarial.” Sims v. Apfel, 530 U.S. 103,
110-11 (2000). Consequently, “the social security ALJ,
unlike a judge in a trial, must on behalf of all
claimants ... affirmatively develop the record in light
of the essentially non-adversarial nature of a benefits
proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.
2009) (internal guotation marks and citation omitted).
As part of this duty, the ALJ must “investigate the facts
and develop the arguments both for and against granting
benefits.” Sims, 530 U.S. at 111. Specifically, under
the applicable regulations, the ALJ is required to
develop a claimant's complete medical history. Pratts v.
Chater, 94 F.3d 34, 37 (2d Cir. 1996) (citing 20 C.F.R.
§§ 404.1512(da)-(f)). This responsibility “encompasses
not only the duty to obtain a claimant's medical records

and reports but also the duty to question the claimant
adequately about any subjective complaints and the
impact of the claimant’s impairments on the claimant’s
functional capacity.” Pena v. Astrue, No. 07-CV-11099

(GWG), 2008 WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008)
(citations omitted).

 

Whether the ALJ has met his duty to develop the
record is a threshold question. Before reviewing whether
the Commissioner’s final decision is supported by
substantial evidence under 42 U.S.c. § 405{(g), “the
court must first be satisfied that the ALJ provided
plaintiff with ‘a full hearing under the Secretary’s
regulations’ and also fully and completely developed the
administrative record.” Scott v. Astrue, No. 09-CV-3999
(KAM), 2010 WL 2736879, at *12 (E.D.N.Y. July 9, 2010)
(quoting Echevarria v. Sec’y of Health & Human Servs.,
685 F.2d 751, 755 (2d Cir. 1982)); see also Rodriguez v.
Barnhart, No. 02-CV-5782 (FB), 2003 WL 22709204, at *3
(E.D.N.Y¥. Nov. 7, 2003) (*The responsibility of an ALJ
to fully develop the record is a bedrock principle of
Social Security law.”) (citing Brown v. Apfel, 174 F.3d
59 (2d Cir. 1999)). The ALJ must develop the record even
where the claimant has legal counsel. Perez, 77 F.3d at
47. Remand is appropriate where this duty is not
discharged. See, e.g., Moran, 569 F.3d at 114-15 (“We
vacate not because the ALJ’s decision was not supported
by substantial evidence but because the ALJ should have
developed a more comprehensive record before making his

decision.”).

 

 

Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 261-62 (S.D.N.Y.

 

2016). The duty to develop the plaintiff’s medical record is
particularly important in cases where “the ALJ is not able to fully
credit a treating physician’s opinion because the medical records
from the physician are incomplete or do not contain detailed

support for the opinions expressed,” Correale-Englehart v. Astrue,

 

687 F. Supp. 2d 396, 428 (S.D.N.Y. 2010) (citing Perez v. Chater,
77 F.3d 41, 47 (2d Cir. 1996)), or where there is an “obvious gap”

in the record. Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)
(“{A]n ALJ cannot reject a treating physician’s diagnosis without
first attempting to fill any clear gaps in the administrative
record.”).

As a threshold matter here, I find that the ALJ did not
adequately develop the record regarding plaintiff’s medical
history. At the hearing, plaintiff's counsel informed the ALJ
that treatment records from Western New York Medical Group
(“WNYMG”) were missing from the record. AR at 42. The treatment
notes from WNYMG were those of plaintiff’s primary and psychiatric
treatment providers. See Pl.’s Mot. for J. on Pleadings (Docket
# 11), at 10. Counsel also told the ALJ that she was struggling
to acquire the records and that assistance from the ALJ in getting
them would be appreciated. AR at 41-42. While the ALJ held the
record open for ten days, no additional records were received from
WNYMG.

It does not appear from the record that the ALJ followed up
with counsel about the missing WNYMG records, or that the ALJ
independently attempted to obtain the missing medical records from
plaintiff’s treatment providers. Accordingly, the ALJ did not
make the requisite “reasonable effort” to affirmatively develop
the record and obtain missing information that he was aware was
not in the record. See 20 C.F.R. § 404.1512(b) (stating that the
Social Security Administration agency must make “every reasonable

effort” to obtain all medical evidence including an initial request
for records and a follow-up request within ten to twenty days if

records are not received); Sotososa v. Colvin, No. 15-CV-854-FPG,

 

2016 WL 6517788, at *4 (W.D.N.Y. Nov. 3, 2016) (holding that where
there was “no evidence that the ALJ followed up with Sotososa’s
counsel or attempted to obtain the missing records himself [] [t]he
ALJ did not satisfy his duty to develop the record just because he
told Sotososa’s attorney to obtain the missing records.”
(collecting cases)).

The ALJ’s decision pays tribute to the fact that the failure
to obtain these records was not harmless. Indeed, the ALJ
explicitly relied on “claimant’s sparse medical treatment from the
middle of 2014 until late 2015” to discount plaintiff’s credibility
with respect to the severity of her neck and migraine impairments.
AR at 22. Ina similar case involving gaps in treatment records,
Chief Judge Geraci recently found remand was appropriate to fully

develop the record. See Petersen v. Comm’r of Soc. Sec., No. 18-

 

CV-6143-FPG, 2019 WL 2051650, at *4 (W.D.N.Y. May 9, 2019) (“After
the hearing, the ALJ left the record open and later provided an
extension of time to the representative. But the ALJ never took
any independent steps to develop the record. He did not attempt to
obtain the records himself or even follow up with the
representative to determine the status of the request or warn him
that a decision would be made without the records. More is required

from the ALJ.” (internal citations omitted)). For the same
reasons, remand is required here so that plaintiff’s disability
application can be determined on a complete medical record.
Conclusion
Based on the foregoing, plaintiff's motion for judgment on
the pleadings (Docket # 11) is granted and the Commissioner's
motion for judgment on the pleadings (Docket # 14) is denied. The
case is remanded for further proceedings consistent with this

opinion.

 

JONATHAN W. FELDMAN
United States Magistrate Judge
/

Ne

(\
MIN 4
|

Dated: September BY, 2019
Rochester, NY
